107 F.3d 3
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Lazar LEVITIN, Plaintiff-Appellant,v.Hans HOMBURGER;  Myna Homburger;  Joseph Castellano;  RobinNelson Wolfe;  the Law Firm of Kantor, Davidoff,Wolfe, Rabbino and Kass, Defendants-Appellees.
No. 96-7757.
United States Court of Appeals, Second Circuit.
Feb. 12, 1997.

1
Appearing for Appellant:  Lazar Levitin, pro se, New York, New York.


2
Appearing for Appellees:  Matthew C. Kesten, Kantor, Davidoff, Wolfe, Mandelker & Kass, New York, New York, for Appellees Hans Homburger, Myna Homburger, Robin Nelson Wolfe, and The Law Firm of Kantor, Davidoff, Wolfe, Rabbino & Kass.


3
Anthony J. Genovesi, Jr., Genovesi, Berman & Genovesi, Brooklyn, New York, for Appellee Joseph Castellano.


4
Before CARDAMONE and WINTER, Circuit Judges, and WARD, District Judge.*


5
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued.


6
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


7
Lazar Levitin, pro se, appeals from Judge Sotomayor's dismissal of his claims against his former business partner Hans Homburger and other parties involved in various disputed business relationships and transactions.  Levitin also appeals Judge Sotomayor's refusal to permit him to amend his complaint.  We affirm for substantially the reasons stated by the district court.  Levitin v. Homburger, 932 F.Supp. 508 (S.D.N.Y.1996).



*
 The Honorable Robert J. Ward of the United States District Court for the Southern District of New York, sitting by designation